DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a peripheral recognition unit; an estimation unit; a risk area setting unit, in claims 1-5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 7 and 8, the claims recite a method and non-transitory computer readable medium and thus each fall under one of the four statutory categories.  
 Per Step 2A Prong One of the October 2019 PEG Update on Subject Matter Eligibility: the instant claims recite a judicial exception. Claims 7 and 8 are similar in scope and recite: “estimating a peripheral attention ability of the traffic participant on the basis of the output of the in-vehicle device; and setting a risk area of the traffic participant on the basis of a result of the estimation” These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “on the basis of the output of the in-vehicle device”. That is, other than reciting “the in-vehicle device” nothing in the claim elements preclude the steps from being performed in the mind or from being directed to the abstract idea of a mathematical formula. For example, a human, in their mind, could physically watch a pedestrian on a sidewalk for signs of the direction, speed, and possible intended heading, if they are wearing headphones, etc. The human driver could use this information to steer the vehicle to avoid a certain area around the pedestrian based on the drivers inference of the next move(s) of the pedestrian.  
Per Step 2A Prong Two of the October 2019 PEG Update on Subject Matter Eligibility: this judicial exception is not integrated into a practical application. The claim recites the additional elements of “recognizing a peripheral status…on the basis of an output of an in-vehicle device”. The recognizing step is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The recognizing step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Per Step 2B of the October 2019 PEG Update on Subject Matter Eligibility: 
Claims 7 and 8 are evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A Prong Two, general linking the use of the judicial exception to a particular technological environment or field of use, in this case, a vehicle in traffic, is not indicative of an inventive concept or significantly more.

The specification and background do not provide any indication that the in-vehicle device are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Regarding claim 1, the claim recites a method and thus fall under one of the four statutory categories.  
Per Step 2A Prong One of the October 2019 PEG Update on Subject Matter Eligibility: the instant claims recite a judicial exception. Claim 1 recites: “an estimation unit configured to estimate a peripheral attention ability of the traffic participant on the basis of the output of the in-vehicle device; and a risk setting unit configured to set a risk area of the traffic participant on the basis of a result of the estimation unit” These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “an estimation unit; and a risk setting unit” which are interpreted under 35 USC 112(f) and an “in-vehicle device”. That is, other than reciting the means plus function limitations and “the in-vehicle device” nothing in the claim elements preclude the steps from being performed in the mind or from being directed to the abstract idea of a mathematical formula. For example, a human, in their mind, could physically watch a pedestrian on a sidewalk for signs of the direction, speed, and possible intended heading, if they are wearing headphones, etc. The human driver could use this information to steer the vehicle to avoid a certain area around the pedestrian based on the drivers inference of the next move(s) of the pedestrian. 
Per Step 2A Prong Two of the October 2019 PEG Update on Subject Matter Eligibility: this judicial exception is not integrated into a practical application. The claim recites the additional elements of “a peripheral recognition unit…on the basis of an output of an in-vehicle device”. The recognizing step is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The recognizing step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, should Applicant disagree that the estimation unit limitation comprise an abstract idea, it is noted that in this interpretation, the estimating unit would still be generally linking to a particular technological environment or field of use and would not be sufficient to overcome the ineligible status of the claim. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The test for integration in a practical application requires an additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the exception.  
Per Step 2B of the October 2019 PEG Update on Subject Matter Eligibility: 
Claims 1 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

Per the evaluation in step 2A Prong Two, general linking the use of the judicial exception to a particular technological environment or field of use, in this case, a vehicle in traffic, is not indicative of an inventive concept or significantly more.

The specification and background do not provide any indication that the in-vehicle device are anything other than possible generic, off the-shelf computer components, and the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(ll) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) MPEP2106.05 (g). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
 
Regarding claim 2, the claim further defines the estimation and risk setting steps and essentially comparing values to determine a risk, which can reasonably be performed in the mind. The additional elements of claim 2, like that of claim 1, amount to no more than data gathering which is considered insignificant extra-solution activity, and do not provide an inventive concept or “significantly more.”  
Regarding claims 3-6, the claims further define the estimation unit determines a person’s gaze, attire, state of mind, or position relative to obstacles and estimates their “attention”, which can reasonably be performed in the mind by the driver of a vehicle. The additional elements of claims 3-6, like that of claim 1, amount to no more than data gathering which is considered insignificant extra-solution activity, and do not provide an inventive concept or “significantly more.”  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 2015/0091740).
Regarding claims 1, 7, and 8, Bai teaches a vehicle control device, method, and CRM comprising: 
a peripheral recognition unit configured to recognize a peripheral status of a vehicle including a position of a traffic participant present in a periphery of the vehicle on the basis of an output of an in-vehicle device (see at least [0036, 0073, 0076, 0077, 0113] which teaches the vehicle is equipped with DSRC, cameras, radar/sonar, and information is output to a user via audio/visual interface. See also output of an in-vehicle device via at least figure 7.) ; 
an estimation unit configured to estimate a peripheral attention ability of the traffic participant on the basis of the output of the in-vehicle device (distracted pedestrian detection and pedestrian attentiveness level detection per at least [0071-0073] and Table 2, and figure 7) ; and 
a risk area setting unit configured to set a risk area of the traffic participant on the basis of a result of the estimation performed by the estimation unit (via the warn zone per at least figures 6, 7, [0073-0077]).
Regarding claim 9, Bai teaches a control unit configured to control at least one of speed and steering of the vehicle on the basis of the risk area (see at least Table 2 and [0046] which teaches automatically controlling speed and the braking system based on pedestrians).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2015/0091740).
Regarding claim 2, Bai teaches when it is estimated by the estimation unit that the peripheral attention ability of the traffic participant is reduced, the risk area setting unit sets a risk area of the traffic participant to be different than when it is not estimated by the estimation unit that the peripheral attention ability of the traffic participant is reduced. However, Bai does not appear to explicitly disclose the risk area is “larger.” Bai does teach in at least [0071] that “more aggressive timing for warnings and louder audio output external to the vehicle to warn the driver and the pedestrian may be implemented due to the expected lack of response from the pedestrian.” Therefore, from Bai’s own teaching, the Examiner contends it would have been obvious to one having ordinary skill in the art to increase the size of the risk area, as inferred by Bai when using more aggressive timing for warnings, in order to provide sufficient warning to a distracted pedestrian and help avoid an accident. 
Regarding claim 3, Bai teaches the estimation unit determines whether a person who is the traffic participant is gazing at a mobile terminal, and estimates that the peripheral attention ability of the traffic participant is reduced when the traffic participant is gazing at a mobile terminal (see at least [0074] which teaches a pedestrian distracted by texting]).
Regarding claim 4, Bai teaches the estimation unit determines whether a person who is the traffic participant is in a drunken state, and estimates that the peripheral attention ability of the traffic participant is reduced when the traffic participant is in a drunken state (see at least [0040, 0080] which teaches classifying a pedestrian as inebriated).
Regarding claim 5, Bai teaches the estimation unit determines whether the ears of a person who is the traffic participant are blocked, and estimates that the peripheral attention ability of the traffic participant is reduced when the ears of the traffic participant are blocked (see at least figure 7 and [0073] which teaches classifying a pedestrian as wearing headphones).
Regarding claim 6, Bai teaches the estimation unit determines whether a field of view of a person who is the traffic participant is blocked, and estimates that the peripheral attention ability of the traffic participant is reduced when the field of view of the traffic participant is blocked (see at least [0074, 0076] which teaches classifying a hidden pedestrian).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON HOLLOWAY
Primary Examiner
Art Unit 3664